Citation Nr: 1313754	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  08-30 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981 and from March 1984 to September 1998.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Board remanded this matter in March 2010 and September 2011 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay of the Veteran's service connection claim for hypertension, it has determined that a third remand is necessary for further development.  

This case was most recently before the Board in September 2011 when it was remanded for additional development, to include obtaining a VA medical opinion. The Veteran's claims file was apparently lost at some point thereafter, and an attempt was made to rebuild the file; however, significant portions of the claims file have not been located and associated with the rebuilt file. 

In this regard, the Veteran's service treatment records, service connection claim received in December 2006, notice of disagreement, statement of the case, and substantive appeal are not associated with the rebuilt claims file.  The evidence in the rebuilt claims file also indicates that the Veteran has received treatment at the Honolulu VA Medical Center from at least 2006 to the present.  These records are not associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  E-mail correspondence dated in January 2013 show the steps the AMC took in an attempt to locate the missing claims file.  In addition, the AMC sent a letter to the Veteran in January 2013 notifying him that they were unable to locate his original file and they are in the process of rebuilding the file.  The letter requested that the Veteran submit copies of the following that may be in possession: VA correspondence (to include rating decisions/award letters), medical records, personnel records and any other pertinent records.  It appears that the Veteran has not yet responded to the letter dated in January 2013.  The Board finds that, in light of the VA's duty to assist, the significant gaps in the appellate record in the Veteran's rebuilt claims file preclude adjudicating the claim on appeal until the RO/AMC make further attempts to reconstruct the claims file to include obtaining outstanding VA treatment records and to provide more information about any attempts to obtain the missing records.

The Veteran should be sent another request to provide copies of all relevant documents in his possession, to include correspondence to or from VA and medical records.  The Board notes that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The adequacy of the VA medical opinion obtained in February 2013 is also affected by the incomplete record.  The examiner offered a negative opinion but the rationale was that the claims folder did not include any medical evidence, only appeals information.  If additional records are added to the claims folder on remand, another opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct another search in an attempt to locate the Veteran's claims file.  All pertinent documentation and inquiries must be associated with the claims file.  All attempts to secure the Veteran's original claims file must be documented in narrative form in the claims file, and all findings and actions taken with the claims file must be noted.  

2.  Ask the Veteran to provide copies of all relevant documents with respect to his service connection claim for hypertension, to include correspondence to or from VA, service treatment records and VA or private treatment records, which may be in his possession.  The Veteran must then be given an opportunity to respond.  A copy of any response(s), to include a negative reply, should be included in the rebuilt claims file.

3.  If the claims file is still missing after making reasonable efforts to obtain the original claims file, arrange for exhaustive development to secure any outstanding records missing from the Veteran's missing claims file, to include service treatment records, VA records and VA treatment records (to include the June 2011 statements from Dr. I.T.S.).  The search should encompass all sources of information, including but not limited to, the service department, the RO and the Records Management Center.  The scope of the search should be documented for the record.  All records and information obtained should be associated with the claims file. 

4.  If the claims file cannot be located or no additional records are obtained, make a formal finding as to the unavailability of the Veteran's original claims file and notify the Veteran.  The Veteran must be advised that no additional records were located. 

5.  After the above have been completed and, if and only if, the original claims file is located or additional records have been associated with the rebuilt claims file, obtain a VA medical opinion with respect to the Veteran's service-connection claim for hypertension.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is requested to review all pertinent records associated with the claims file and provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's hypertension had its onset in during active military service or is otherwise related to an in-service disease or injury to include the July 1986 in-service diagnosis and treatment of hypertension. 

The examiner must provide a clear explanation for all conclusions.  As part of his or her opinion, the examiner is requested to consider and address the June 2011 statements from Dr. I.T.S., the Veteran's VA physician.

6.  Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection hypertension, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


